ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                      )
                                                 )
IMGC Global (PVT) Ltd.                           )        ASBCA No. 59129
                                                 )
Under Contract No. F38604-l l-C-P500             )

APPEARANCE FOR THE APPELLANT:                             Mr. Sheikh Aizaz Rasheed
                                                           Director

APPEARANCES FOR THE GOVERNMENT:                           Lt Col Matthew J. Mulbarger, USAF
                                                           Air Force Chief Trial Attorney
                                                          Capt Amy Siak, USAF
                                                           Trial Attorney
                                                          Marvin Gibbs, Esq.
                                                           Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 15 September 2015



                                                     TERRENCE S. HARTMAN
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59129, Appeal of IMGC Global
(PVT) LTD., rendered in conformance with the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals